
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 581
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Wilson of South Carolina,
			 Mr. McKeon,
			 Mr. Franks of Arizona,
			 Mr. King of New York,
			 Mr. Turner,
			 Mr. Gallegly,
			 Mr. Sessions,
			 Mr. Coffman of Colorado,
			 Mr. Broun of Georgia,
			 Mr. Manzullo,
			 Mr. McCaul,
			 Mr. Harper,
			 Mr. Boozman,
			 Mr. Smith of New Jersey,
			 Mr. McCotter,
			 Mr. Royce,
			 Mr. Poe of Texas,
			 Mr. Shimkus,
			 Mr. Bilirakis,
			 Mr. Akin, Mr. Rogers of Michigan,
			 Mr. Shuster,
			 Mr. Burton of Indiana,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Pence, and
			 Mr. Young of Alaska) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should take all necessary steps to
		  expeditiously deploy a missile defense system in Europe that will help provide
		  such a defense to United States allies in Europe while enhancing United States
		  defenses against missile attacks.
	
	
		Whereas a potential attack employing a nuclear,
			 biological, or chemical weapon delivered by a ballistic missile constitutes one
			 of the most serious threats to United States national security and to the
			 security of our friends and allies;
		Whereas the Iranian regime currently possesses short-range
			 ballistic missiles (SRBM), as well as medium-range ballistic missiles (MRBM),
			 capable of reaching much of the Middle East region, including Israel, and
			 reaching Turkey;
		Whereas reports indicate that Iran is developing a more
			 sophisticated and longer range version of the MRBM known as the Shahab-3, with
			 such a new version potentially capable of reaching Europe;
		Whereas intelligence estimates reportedly indicate that
			 the Iranian regime may soon be able to develop an intercontinental ballistic
			 missile (ICBM) capable of reaching the United States, as well as all of
			 Europe;
		Whereas deploying United States ground-based missile
			 defense components in Europe will improve our ability to defend the United
			 States from missile attacks, as well as extend such defensive coverage to our
			 allies in Europe;
		Whereas deploying United States ground-based missile
			 defense assets in Europe would serve as a deterrent to missile attacks by rogue
			 regimes against both the United States and Europe and may serve as a
			 disincentive for them to invest in the very development of such missile
			 capabilities, thereby enhancing United States nonproliferation
			 objectives;
		Whereas the United States has made numerous efforts to
			 enhance cooperation with Russia on the issue of missile defense in Europe and
			 has held numerous briefings and discussions with Russian officials on the issue
			 in order to ensure the transparency of Unites States objectives;
		Whereas the United States has reached out to and worked
			 with key allies in Asia, the Middle East, and Europe to promote a cooperative
			 missile defense against potential attacks by rogue regimes;
		Whereas the United States continues to cooperate with its
			 allies in the North Atlantic Treaty Organization (NATO) toward the
			 establishment of a common missile defense system, with the United States
			 focusing on the deployment of missile defense capabilities to counter
			 long-range missiles and NATO focusing on countering threats from short-range
			 and medium-range missiles;
		Whereas in April 2008, at the NATO Summit in Bucharest,
			 Romania, the heads of state of the NATO allies formally recognized the missile
			 threat posed by rogue regimes and officially endorsed United States missile
			 defense plans, stating the following in a communiqué: Ballistic missile
			 proliferation poses an increasing threat to [the] Allies’ forces, territory and
			 populations. Missile defense forms part of a broader response to counter this
			 threat. We therefore recognize the substantial contribution to the protection
			 of Allies from long-range ballistic missiles to be provided by the planned
			 deployment of European based United States missile defense
			 assets.;
		Whereas in December 2008, NATO foreign ministers
			 reaffirmed their support for United States plans to install an anti-missile
			 defense shield in Europe;
		Whereas United States missile defense systems have proven
			 increasingly effective, as they have been developed and tested, as indicated by
			 the fact that since 2001 the United States Missile Defense Agency has had 38
			 successful missile intercepts, out of 48 attempts against missiles of all
			 ranges; and
		Whereas since the deployment and operational start-up of
			 defense assets require continuing commitments and preparatory steps and Iran’s
			 nuclear and missile capabilities are likely to present a serious threat within
			 a relatively short time, it is vital that work continue to expeditiously
			 establish missile defense assets in Europe: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses growing
			 concern about the threat posed by nuclear, chemical, and biological weapons and
			 missile delivery systems for those weapons in the hands of states that sponsor
			 terrorism, such as Iran;
			(2)expresses support
			 for the deployment of United States missile defense assets in Europe that will
			 provide a defense of the United States and our European allies from the growing
			 missile threat posed by rogue regimes;
			(3)urges the
			 President to immediately take all necessary steps to expedite the deployment of
			 components of an operational United States ground-based missile defense system
			 in Europe;
			(4)calls upon the
			 President to report to Congress on an annual basis on the steps taken by the
			 United States Government to move forward with the deployment of a United States
			 ground-based missile defense system in Europe that will provide protection of
			 the United States and Europe; and
			(5)states that the
			 United States shall continue its support for the missile defense of key allies
			 against attacks by rogue regimes.
			
